Citation Nr: 1731378	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  05-29 119	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange, ionizing radiation, mustard gas, toxins, and/or chemical exposure.

(The claims of entitlement to service connection for a retinal tear and a right foot condition, for a total disability rating on the basis of individual unemployability, and for an earlier effective date for the grant of service connection for cervical spine degenerative disc disease will be addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1966 to January 1969.

2.  In June 2015 and April 2017, the Veteran filed motions for revision of the June 2015 Board of Veterans' Affairs (Board) decision which denied entitlement to service connection for prostate cancer based on clear and unmistakable error (CUE).

3.  In September 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision which affirmed the Board's June 2015 decision.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the motion for revision of a June 2015 Board decision based on CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for (1) decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400.  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

In a September 2016 Memorandum Decision, the Court affirmed the Board's decision denying entitlement to prostate cancer, the decision which was challenged on the basis of CUE in the moving party's motion.  Thus, this decision has been replaced by the Court's decision, and there is no final decision for the Board to review on the basis of CUE.  See 38 C.F.R. § 20.1400(b)(1).  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.


ORDER

The motion is dismissed.






	                       ____________________________________________
	Lesley A. Rein
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



